Citation Nr: 1302948	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  09-33 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and major depressive disorder. 

2.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	Lavan and Neidenberg, Attorneys at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to June 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which confirmed and continued the previously denied claim of entitlement to service connection for an anxiety reaction on the basis that no new and material evidence had been received to reopen the Veteran's claim; and denied entitlement to service connection for a left elbow disability.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at the RO (Travel Board hearing).  The requested hearing was scheduled for July 12, 2012.  However, in a June 2012 letter, he requested that his hearing request be withdrawn.  

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of major depressive disorder).  While the Veteran had been previously denied service connection for anxiety in final decisions, in light of Clemons, the medical evidence of record which includes a diagnosis of major depressive disorder, and the fact that the Board is reopening and remanding the claim for further development, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include anxiety and major depressive disorder. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of entitlement to service connection for a left elbow disability and for a psychiatric disorder, to include anxiety and major depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1960 rating decision confirmed and continued the previous denial of service connection for anxiety on the basis there continued to be no in-service incurrence or aggravation of the preexisting psychiatric disorder. 

2.  The additional evidence received since May 1960 regarding an acquired psychiatric disorder, to include anxiety and major depressive disorder is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The May 1960 rating decision that confirmed and continued the previous denial of service connection for anxiety is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2012).

2.  New and material evidence to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety and major depressive disorder has been received.  38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  In light of the fact that the claim of service connection for a psychiatric disorder is being reopened and remanded for further development, the Board finds that further discussion of VCAA at this time is unnecessary.

New and Material Evidence

The Veteran filed a claim for service connection for anxiety and was denied in a March 1955 rating decision.  

The Veteran appealed this denial to the Board.  In a decision dated August 1955, the Board denied entitlement to service connection for a nervous condition classified as anxiety reaction.  The Board's denial was on the basis that the evidence clearly and umistakably established a pre-service existence of a nervous condition that was not aggravated by his service.  Board decisions are final  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. § 20.1100. 

In a May 1960 rating decision, the RO denied service connection for anxiety on the basis that the new evidence in the file did not warrant any change in the previous March 1955 rating.  

The Veteran sought to reopen his claim for service connection for a mental/depression condition in October 2008.  At that time, he asserted that he experienced depression as a result of abuse he suffered while in the military.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the May 1960 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The May 1960 rating decision confirmed the previous denials of service connection for anxiety on the basis that the evidence clearly and umistakably established a pre-service existence of a nervous condition that was not aggravated by his service.

Evidence added to the claims file since the May 1960 RO decision includes statements from the Veteran and VA treatment records.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Furthermore, presuming the credibility of such evidence of the purposes of reopening, the Board finds that such evidence is "material" in that the Veteran has reported suffering abuse during service that either caused or aggravated his current depression.  Thus, the newly received evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of establishing this claim.  Consequently, the Board finds that the claim is reopened, and the now reopened claim will be discussed in further detail below.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of service connection for an acquired psychiatric disorder, to include anxiety and major depressive disorder, is reopened; to this extent only, the appeal is granted.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for a left elbow disability and for a psychiatric disorder.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran contends that he has a current left elbow disability which he injured during his military service when he was crawling during his training.

The Board notes that the Veteran's February 1953 pre-induction examination noted a history of a fracture of the left forearm, 2 years ago with no sequelae.  The Veteran's June 1954 separation examination noted a simple fracture of the left forearm in 1952 that existed prior to service which had "fully recovered". 

While the June 1954 separation examination noted that the Veteran's left elbow disability had "fully recovered", a March 1960 VA examination provided a diagnosis of residuals of old fractured left elbow.  The examiner noted that the Veteran had restriction of extension of his left elbow which did not go beyond 45 degrees from full extension.  While he noted that this was the result of a non-service injury that was incurred prior to service, no opinion was provided as to whether the Veteran's service permanently aggravated this preexisting disability beyond the natural progress of the disease.

Recent VA medical records have provided a diagnosis of left arm pain.  Specifically, a March 2009 VA treatment note reported left arm pain as the Veteran claimed that he had been unable to lift more than 20 pounds after an injury to his left arm in the military.

As noted above, the Veteran's June 1954 separation examination noted that the Veteran's left elbow disability had "fully recovered",  but a March 1960 VA examination provided a diagnosis of residuals of old fractured left elbow.  Thus, there is evidence that the preexisting injury was possibly aggravated by his service as the March 1960 VA examination noted residuals of the old fractured left elbow.

The Board notes that while the Veteran has a current diagnosis of left arm pain, symptoms such as pain do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

As there is some question whether the Veteran has a current left elbow disability, a VA examination is needed to determine if the Veteran's current left elbow pain is attributable to a diagnosed elbow disability.  

Additionally, as it was shown on entry examination that a left elbow disability preexisted his service, the examiner should provide an opinion as to whether any left elbow disability that preexisted service was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for a left elbow disability, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

The Board also notes that, in March 1954, the Veteran underwent a neuropsychiatric examination after an incident in which he was on guard duty and began "acting up and menacing" another individual.  He was brought to a dispensary, and became excited and tried to run away.  The following day, he reported no memory of the previous night.  Examination resulted in a diagnosis of emotional instability, chronic, severe, existed prior to service.  It was noted that he described a history of "crazy" attacks ever since age 8 whenever he became frustrated or angry.

VA examination in March 1956 resulted in a diagnosis of chronic anxiety reaction.  Subsequent VA examination in March 1960 also resulted in a diagnosis of anxiety reaction.  It was noted that the Veteran had a past neuropsychiatric symptomatology that was characterized as mental confusion, bizarre behavior, withdrawal, and homicidal impulses.

As discussed above, the Veteran has recently asserted that he suffers from depression, which he argues is related to "abuse" he suffered in the military.  Given the clinical findings in service, the Veteran's contentions, and the complex nature of the Veteran's psychiatric history, the Board finds that a VA examination is necessary to clarify the nature and etiology of any current psychiatric diagnoses.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of the claimed left elbow disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a left elbow disability and if so, whether the left elbow disability diagnosed on examination (1) is found to preexist service, and (2) whether it was aggravated by service beyond its natural progression.  

The examiner should provide a complete rationale for any opinions provided.  The examiner should also confirm that the complete claims file was reviewing, including service treatment records and post-service private treatment records.

3.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of any current psychiatric disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a current psychiatric disorder and if so, whether any such disability diagnosed on examination (1) is found to preexist service, and (2) whether it was aggravated by service beyond its natural progression.  

The examiner should provide a complete rationale for any opinions provided.  The examiner should also confirm that the complete claims file was reviewing, including service treatment records and post-service private treatment records.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


